Per Curiam:
The learned judge of the court below submitted this case to the jury in a fair and adequate charge. This disposes of the first seven assignments of error. The remaining assignments allege that the court erred in not charging as suggested in said assignments. These are sins of omission only; and, as no such points were submitted, we would be loth to convict the learned judge of error in not doing what he was not asked to do. If counsel desired more specific instructions, they should have asked for them.
Judgment affirmed.